Title: John Adams to Abigail Adams, 4 May 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Philadelphia May 4, 1797
        
        Your Letters of the 21. 22. 23. and 26 of April are all before me— They have inspired me with all the Melancholly in which they were written.
        Our Mother and our Niece are gone to rest. The first a fruit fully ripe the last but a blossom or a bud.— I have Suffered for you as much as you have Suffered— But I could give you no Aid or Amusement or Comfort.— I pray God that these dispensations may be for ever good. My Mothers Countenance and Conversation was a Source of Enjoyment to me, that is now dried up forever, at Quincy. Our Ancestors are now all gone, and We are to follow them very Soon, to a country where there will be no War or rumour of War, no Envy, Jealousy Rivalry nor Party.
        You and I are now entering on a new Scene, which will be the most difficult, and least agreable of any in our Lives.— I hope the burthen will be lighter to both of Us, when We come together.
        I am, as long as Life lasts your / ever affectionate
        
          John Adams
        
      